Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 8/9/2022 have been considered.  Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, see page 7, paragraphs 3-4 of the Remarks, filed 8/9/2022, with respect to claims 1-20 have been fully considered and are persuasive in light of the terminal disclaimer filed 8/9/2022.  The terminal disclaimer has been approved and the non-statutory double patenting rejection of claims 1-20 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a method comprising:
“receiving, at the first SDWAN, first data transmitted from the second network to the first SDWAN through a segment routing domain formed across a wide area network (WAN) underlay of the SDWAN fabric; and
transmitting, from the first SDWAN, second data to the second network through the segment routing domain” in combination with other recited elements in claim 1.
The present application also relates to a system comprising:
“receive at the first SDWAN, first data transmitted from the second network to the first SDWAN through a segment routing domain formed across a wide area network (WAN) underlay of the SDWAN fabric; and 
transmit, from the first SDWAN, second data to the second network through the segment routing domain” in combination with other recited elements in claim 10.

The present application also relates to a non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the one or more processors to:
“receive, at the first SDWAN, first data transmitted from the second network to the first SDWAN through a segment routing domain formed across a wide area network (WAN) underlay of the SDWAN fabric; and
transmit, from the first SDWAN, second data to the second network through the segment routing domain” in combination with other recited elements in claim 19.

The closest prior art, Ventre et al. (SDN Architecture and Southbound APIs for IPv6 Segment Routing Enabled Wide Area Networks, Oct. 14, 2018), teaches IPv6 segment routing SR that can run over MPLS or an IPv6 data plane, wherein the segment routing architecture includes a segment list that influences the forwarding path of the packets and provide instructions to be performed on a packet in a given node. Ventre further teaches in a SRv6 enabled WANs, a SDN controller is used for topology discovery by interacting with routers and synchronize with the vision of the topology computed by the routing protocol. 
A second prior art, Kumaran et al. (US Publication 2020/0313979 A1), teaches using SD-WANs to allow the ability to provide consistent service level agreement (SLA) for important application traffic transparently across various underlying tunnels of varying transport quality and allow for seamless tunnel selection based on tunnel performance characteristics that match application SLAs.  Kumaran further teaches a SD-WAN uses a software defined networking (SDN) to instantiate tunnels on top of the physical network and control routing decisions accordingly.

A third prior art, Shenoy et al. (US Publication 2020/0296029 A1), teaches SD-WAN offers packet-based connectivity to subscriber devices attached to access network for accessing the Internet.  SD-WAN comprises different WAN links such that a first WAN link couples SD-WAN appliance to a MPLS network, a second WAN link couples SD-WAN appliance to Internet, and a third WAN link couples SD-WAN appliance to a LTE network.  
A fourth prior art, Theogaraj et al. (US Publication 2020/0287819 A1), teaches a SD-WAN includes different LANs/sites such that the communication links between the sites of SD-WAN are connected by one more networking technology such as MPLS, IPSec VPNs. 

However, Ventre, Kumaran, Shenoy, and Theogaraj, when either taken individually or in combination, fail to teach or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471